Title: To George Washington from Major John Clark, Jr., 4 November 1777
From: Clark, John Jr.
To: Washington, George



sir
Goshen [Pa.] Novr 4th 1777. 6 oClock, P.M.

Your agreeable favor came to hand a few Minutes ago. I thank you for your approbation of my conduct, and shall not fail to do as you have directed; in return, I expect immediate intelligence of every design—from the Enemy.
I am just returned from below Marcus Hook, & Chester, have carefully viewed every Ship of War & Transport in the River at these places, & can assure you there is not a Soldier to be seen on board of any of them—several worthy friends have carefully reconnoitred them with good Glasses, & agree with me in Opinion—the Fleet seem’d to be very busy to Day. knocking continually Night & Day on board—& I am well assured by the testimony of numbers on the Shore, they are caulking their Boats.

As soon as I dispatch’d the Express to your Excellency last Night, I embarked for Chichester Meeting House near the Hook, where I fell in with Captn Lee with a few Dragoons, & about 60 of Foot; among whom were a few Riflemen; we had rece’d information of a number of Shallops in the Enemy’s employ lying at a place called Grub’s landing a few Miles below Hook, Captn Lee was orderd to dismantle the Mills along shore, he also communicated to me an intention of destroying those small Craft at the landing, & that he immagined ’twas also practicable to board a Tender belonging to the Roebuck which lay near the Shore to cover the Shallops, she mounted 10 Guns; I was convinced of the practicability of the design—& we marched at 3 this morning & soon arrived near the place—Captn Lee & myself rode down to the shore to reconnoitre their situation & found the Enemy had removed them down the River, except the Tender, no Boats to be got, we determined to have some sport, & soon caught a Tory Inhabitant whom we sent down near the Shore in Company with a few Riflemen & two or three Dragoons commanded by a Lieut. of Captn Lees, the Tory was obliged to hail the Tender, they knew his Voice & answered him, asked what he wanted, he told them some Company a shore had a little fresh Beef for them, they immediately turned out five of the Crew into a Boat, who landed & came up with their Arms. The officer of the Dragoons demanded a surrender, but they refused with attempting to run, & made a little shew of fighting, their Arms being badly charged did not go off, the Riflemen fired on them & three fell—the remaining two effected an escape under the fire of the Tender who blazed away without injuring any of the Men—I believe they won’t attempt to come ashore for Provisions in that quarter in a hurry—we left a few to watch their motions to Day & to morrow, the Mills are dismantled, & we drove off some fat Cattle from the shore at Chester, which I believe were intended for the Enemy—If we cou’d but have got only two Boats, we shou’d have taken the Tender, she kept no watch on board—the excessive fatigue & want of sleep will prevent my being so active as I cou’d wish—riding injures me exceedingly since my late illness—Genl Greene has wrote me to join his Family I believe he don’t know ’tis by your Orders I remain here I beg you to inform him, where ever I can render the most service wou’d wish to be—but am fearful I shall soon be obliged to retire from service on account of my health. I wait your answer & am Yr hble Servt

Jno. Clark Junr


P.S. A few Guns were fired at a great distance down the River whether signals, or what & I am unable to say but will soon inform you I hope.


J.C.
